         Case 1:16-cv-01534-JEB Document 492 Filed 03/19/20 Page 1 of 4




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

STANDING ROCK SIOUX TRIBE,
                                                      Case No. 1:16-cv-1534-JEB
                                                      (and Consolidated Case Nos. 16-cv-1796
                       Plaintiff,
                                                      and 17-cv-267)
       and

CHEYENNE RIVER SIOUX TRIBE,

                       Plaintiff-Intervenor,
       v.

U.S. ARMY CORPS OF ENGINEERS,

                       Defendant-Cross
                       Defendant,

       and

DAKOTA ACCESS, LLC,

                       Defendant-Intervenor-
                       Cross Claimant.




                                      NOTICE OF FILING

       During the March 18, 2020 hearing on plaintiff Standing Rock Sioux Tribe’s motion for

summary judgment on the remand, the Court asked the Tribe’s counsel to identify places in the

administrative record where experts identified the problems of slow leaks, and the difficulty of

detecting such leaks, prior to the initiation of the remand. This filing responds to that request.

The following list should be considered illustrative rather than exhaustive, as the issue was raised

in multiple places and comments.




                                                                              Earthjustice
NOTICE OF FILING - 1                                                          810 Third Ave., Suite 610
(No. 1:16-cv-1534-JEB)                                                        Seattle, WA 98104
                                                                              (206) 343-7340
        Case 1:16-cv-01534-JEB Document 492 Filed 03/19/20 Page 2 of 4



      RAR 1250 (Earthfax Report) (“Hence, if a spill occurs from a pinhole and not as a result
      of a catastrophic failure, it has been my experience that the incident could go undetected
      for several days without being detected by the SCADA system. Such an incident is often
      identified on after a visual inspection of the area through the use of internal inspection
      tools. If such a pinhole occurs and results in a leak of 1 gallon per minute, 1,440 gallons
      (34 bbl) of crude oil would be lost in 1 day.”)

      RAR 1260 (Kuprewicz Report) (“A study performed in 2012 reported that for hazardous
      liquid pipelines that utilized CPM and SCADA leak detections, ‘The pipeline
      controller/control room identified a release occurred around 17% of the time.’”)

      RAR 1291 (ENVY Report) (“Undetectable underground leaks pose as some of the most
      significant environmental pollution risks throughout the life of the pipeline and potential
      risks increase over time through corrosion, landslide movement or other disruptive
      forces.”)

      RAR 1339 (Nezafati Report) (“All the pipelines’ leak detection systems are only set up to
      detect spills of greater than 2 percent of their liquid. This might sound like a small
      amount, but when you have a pipeline pumping almost 20,000,000 gallons of oil every
      day, it is no longer a small amount. These pipelines are often seeping or leaking in small
      places, and there is no way to detect them.”)

      RAR 1387 (CRST Comments) (“The EA fails to assess any risk to the underlying
      aquifers or assign any weight to that risk in the risk analysis the Tribe has been provided
      with. Further, such risk was not assessed in light of the inability to detect leaks of less
      than 1 percent leakage by the LDS system. A slow low grade leak could go on for weeks
      on end before crude oil bubbles to the surface of the Lake and is detected by residents.”)

      RAR 1421 (Kuprewicz Declaration) (“In addition, as I’ve previously noted, remote
      sensing systems can only detect significant leaks—DAPL claims that it can detect to 1%,
      which I believe to be wildly over-optimistic—but even if the claimed threshold is correct,
      those systems are effectively blind to leaks below that level.”)

      RAR 1469 (Holmstrom Declaration) (“The problem of leaks under Oahe was discussed at
      length in the scoping comments as well, and in my view is critical to the selection of
      alternatives. Given that there is no technology in place that can identify leaks below the
      detection limit underground, any slow leak would not be detected until the potential
      occurrence of oil being visible on the surface of Lake Oahe….As we pointed out in the
      scoping comments, industry considers slow leaks from pipelines to be ‘acceptable
      because even the best practices cannot limit their existence.’”)

      RAR 1856 (Standing Rock comments) (“Long slow leaks are perhaps one of the two
      biggest risks associated with HDD applications under a fresh water body like Lake Oahe.
      The long slow leak leads to soil contamination and saturation around the HDD that is




                                                                           Earthjustice
NOTICE OF FILING - 2                                                       810 Third Ave., Suite 610
(No. 1:16-cv-1534-JEB)                                                     Seattle, WA 98104
                                                                           (206) 343-7340
        Case 1:16-cv-01534-JEB Document 492 Filed 03/19/20 Page 3 of 4



      eventually carried into the fresh water aquifers located just above the HDD and
      eventually directly into the lake itself.”)




      Respectfully submitted this 19th day of March, 2020.


                                           /s/ Jan E. Hasselman
                                           Jan E. Hasselman, WSBA # 29107
                                           (Admitted Pro Hac Vice)
                                           Stephanie Tsosie, WSBA # 49840
                                           (Admitted Pro Hac Vice)
                                           Patti A. Goldman, DCBA # 398565
                                           Earthjustice
                                           810 Third Avenue, Suite 610
                                           Seattle, WA 98104
                                           Telephone: (206) 343-7340
                                           jhasselman@earthjustice.org
                                           stsosie@earthjustice.org
                                           pgoldman@earthjustice.org

                                           Attorneys for Plaintiff




                                                                         Earthjustice
NOTICE OF FILING - 3                                                     810 Third Ave., Suite 610
(No. 1:16-cv-1534-JEB)                                                   Seattle, WA 98104
                                                                         (206) 343-7340
         Case 1:16-cv-01534-JEB Document 492 Filed 03/19/20 Page 4 of 4



                                  CERTIFICATE OF SERVICE

        I hereby certify that on March 19, 2020, I electronically filed the foregoing NOTICE OF

FILING with the Clerk of the Court using the CM/ECF system, which will send notification of

this filing to the attorneys of record and all registered participants.



                                                /s/ Jan E. Hasselman
                                                Jan E. Hasselman




                                                                          Earthjustice
NOTICE OF FILING - 4                                                      810 Third Ave., Suite 610
(No. 1:16-cv-1534-JEB)                                                    Seattle, WA 98104
                                                                          (206) 343-7340
